UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1989



GWENDOLYN POUNCY,

                                              Plaintiff - Appellant,

          and

PAUL HODGES,

                                                           Plaintiff,

          versus

JOHN S. BURSON; WILLIAM M. SAVAGE; FIRST NA-
TIONAL BANK OF CHICAGO, American Housing Trust
I, Boatmen's National Mortgage, Incorporated;
JOHN DOE; JANE DOE, (Aliases 1-50),

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   Deborah K. Chasanow, District Judge.
(CA-95-3611-DKC)


Submitted:     September 20, 1996          Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gwendolyn Pouncy, Appellant Pro Se. William Mapp Savage, SHAPIRO
& BURSON, Arlington, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's orders (1) dis-

missing her complaint and denying her motion for a preliminary

injunction and (2) denying her motion for reconsideration. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Pouncy v. Burson, No. CA-95-3611-DKC (D. Md. May

16, 1996). Hodges' motion to intervene as a party to this appeal is

hereby denied. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2